t c summary opinion united_states tax_court hasan huseyin babaturk petitioner v commissioner of internal revenue respondent docket no 9950-06s filed date hasan huseyin babaturk pro_se bradley c plovan for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively the deficiencies resulted from respondent’s disallowance of dollar_figure and dollar_figure of business_expense deductions claimed on schedule c profit or loss from business for and respectively respondent’s disallowance of dependency_exemption deductions petitioner claimed for his girlfriend arlene makris ms makris in and and dollar_figure of unreported income for in the deficiency computations respondent also made adjustments to petitioner’s self-employment_income itemized_deductions and alternative minimum taxes based on the aforementioned disallowances and income adjustment after concessions the issues for decision are whether petitioner is entitled to certain business_expense deductions for and whether petitioner is entitled 1the parties agree that petitioner received dollar_figure in nonemployee compensation from erdman medical center inc in which was reported on the schedule c for erdman medical center inc however petitioner’s deduction of a dollar_figure insurance expense resulted in zero business income respondent allowed this expense to dependency_exemption deductions for ms makris for and and whether petitioner is liable for accuracy-related_penalties under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in maryland at the time the petition was filed during petitioner was a general practice physician who provided medical services for seven medical clinics in baltimore maryland and the surrounding area these were erdman medical center inc mount claire medical center inc alameda medical center inc liberty medical and injury center inc slade medical center inc northern medical and physical therapy center llc and goodcare medical services petitioner also provided medical services as a telemedicine physician for medical advisory systems inc in owings maryland petitioner attached eight schedules c one for each clinic where he worked and one for his work at medical advisory systems inc to his federal_income_tax return on which he reported combined gross_income of dollar_figure received from the above sources and combined business_expenses totaling dollar_figure the business_expenses deducted were as follows services car and truck expenses commissions and fees insurance legal and professional office expenses repairs and maintenance supplies taxes and licenses travel meals and entertainment total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1petitioner classified his cellular phone expenses for both years as office expenses during petitioner worked at medical advisory systems inc erdman medical center inc and ms-hc l l c a multispecialty health clinic the latter two facilities were in baltimore petitioner submitted two schedules c with his federal_income_tax return one for medical advisory systems inc and the other for erdman medical center inc on these schedules c he reported combined gross_income totaling dollar_figure and combined business_expenses totaling dollar_figure these business_expenses were as follows services car and truck expenses insurance legal and professional office expenses travel meals and entertainment total dollar_figure big_number big_number big_number big_number big_number big_number 1in the notice_of_deficiency for respondent disallowed dollar_figure of business_expenses petitioner worked at eight medical facilities in he divided his time between working at medical clinics in and around baltimore and the telemedicine facility in owings maryland approximately miles from baltimore petitioner would often work at more than one of the baltimore-area clinics per day petitioner kept regular office hours at each of these clinics and support staff employed by the clinic would arrange his patient schedule all supplies and equipment that petitioner used while at the facility were provided by the clinic with the exception of personal items limited to his lab coat and stethoscope petitioner would occasionally work a full_day seeing patients at one or more of the medical clinics and then travel to owings to work at medical advisory systems inc owings is approximately hour from baltimore by car as a telemedicine physician petitioner staffed an internet phone with video capabilities in order to consult with and treat patients working overseas as u s department of defense contractors and oil workers petitioner would usually arrive at the call center in the early evening and work his assigned shift through the night the facility provided all of the equipment necessary for petitioner’s work at the call center including a break sleep room for him to rest in during and after his shift petitioner would often go to breakfast with the other call center physicians before returning to baltimore on his and returns petitioner claimed two dependency_exemptions deductions one for his minor child b b and one for ms makris at the time of trial petitioner’s minor son was years old and he had been in a relationship with ms makris the child’s mother for years ms makris and the child resided with petitioner and ms makris did not work outside of the home in either or respondent disallowed petitioner’s claimed dependency_exemption deductions for ms makris because the relationship between petitioner and ms makris was in violation of local law following notification that his and returns had been selected for examination petitioner met with a revenue_agent on the basis of that meeting petitioner was convinced that the revenue_agent was biased against him because he is a muslim following the meeting both the revenue_agent and an appeals officer attempted on several occasions to reschedule petitioner’s examination and later an appeals_conference however either petitioner’s schedule would conflict with the time that the revenue_agent or the appeals officer proposed or petitioner would change his mind about attending the scheduled 2the court uses initials when referring to a minor child conference on the basis of his perception of racial bias stemming from his previous meeting with the revenue_agent discussion in general the commissioner’s determination as set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be on the taxpayer in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 shifts the burden_of_proof to the commissioner sec_7491 rule a respondent argues that petitioner has not produced sufficient evidence such that the burden_of_proof should shift to him for the reasons discussed infra we agree schedule c expenses deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 503_us_79 a taxpayer is required to maintain records sufficient to establish the amount of any deduction claimed sec_6001 sec_1_6001-1 income_tax regs with respect to the schedule c expenses petitioner bears the burden of proving that respondent’s determinations as set forth in the notice_of_deficiency are erroneous see rule a welch v helvering supra pincite sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose see 308_us_488 ordinarily an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business see 383_us_687 83_tc_356 affd 777_f2d_662 11th cir sec_262 generally disallows a deduction for personal living or family_expenses a taxpayer whose principal_place_of_business is at a distance from his residence cannot deduct the cost of the transportation to and from the business or the costs of meals_and_lodging at the place of business such expenses are regarded as personal commuting expenses and under sec_262 are not deductible 413_us_838 326_us_465 if a taxpayer has several regular places of work however commuting expenses from the taxpayer’s home to his first work site and from his last work site to his home are not deductible but transportation_expenses between the work sites are deductible 335_f2d_496 5th cir affg tcmemo_1962_233 63_tc_129 travel away from home generally requires that the taxpayer remain either overnight or for a period requiring sleep or rest 389_us_299 for certain kinds of expenses otherwise deductible under sec_162 such as expenses related to travel meals and entertainment and listed_property as defined in sec_280f a taxpayer must satisfy substantiation requirements set forth in sec_274 before such expenses will be allowed as deductions see sec_1_274-5t temporary income_tax regs fed reg date as pertinent here listed_property is defined in sec_280f to include passenger automobiles and other_property used as a means of transportation unless excepted by sec_280f or b and cellular phones see sec_280f ii v with respect to such listed_property a taxpayer must prove the amount of each separate expenditure with respect to such property the amount of each business use based on the appropriate measure and the business_purpose for an expenditure or use with respect to such property sec_1_274-5t temporary income_tax regs fed reg date in order to satisfy his burden_of_proof petitioner relies on the following his testimony certain credit card statements pertaining to two calendars one for and the other for that contain abbreviated notes as to his work assignments and a document entitled irs review of taxpayer’s papers received which petitioner prepared following a meeting with the revenue_agent at the outset we note that petitioner’s testimony as to his business’s expenses for the years in issue was at times inconsistent vague conclusory and self-serving as such we are not required to nor shall we rely on his testimony to establish his entitlement to any deductions at issue see 112_tc_183 we are convinced however from petitioner’s testimony that his trips between the clinics in the baltimore area would generally qualify as deductible transportation_expenses also on the basis of petitioner’s testimony we do not believe that petitioner’s overnight work at medical advisory systems inc required a period of sleep or rest as the nature of his job was to provide telemedicine services throughout the night irrespective of the foregoing and for the reasons discussed infra we conclude that petitioner has not complied with the rules and regulations for record keeping that if satisfied might entitle him to deduct certain business_expenses at issue see sec_6001 sec_1 a income_tax regs first and with respect to the credit card statements produced petitioner testified that these statements listed items purchased both for his business and for personal_use and that since his business and personal lives were inextricably connected it would be impossible to distinguish the two in an attempt to do just this petitioner placed a check mark on the statements beside those expenses which were either for his personal or business use without any testimony to clarify these marks it is impossible for us to presume their relevance and even if we were to know whether petitioner used the check marks to indicate the expenses as business_expenses we lack credible_evidence of explanation as to why they would be so for example several of the expenses listed are for purchases from department stores convenience stores and drug stores without detailed elaboration it is impossible to determine whether any of these expenses were business_expenses of the type that petitioner would be entitled to claim a deduction for with respect to the calendars we note that petitioner admitted that the notations on the calendars were not always contemporaneously made additionally petitioner appears to have used an abbreviation system to record the number of hours each day that he would work at a particular location there is no record of the number of miles or the total weekly miles that he drove from location to location moreover petitioner did not testify as to how far each clinic was from the others given the coded nature of the calendars and the lack of any testimony as to the distances between petitioner’s work sites we do not find that the calendars are either credible or of any assistance to the court finally and with respect to the document entitled irs review of taxpayer’s papers received petitioner prepared this document from his recollection following his meeting with the revenue_agent as respondent pointed out at trial the nature of the expenses and the amounts for those expenses listed on this document were based on what petitioner felt that respondent would accept during the appeals process in fact as respondent also pointed out at trial contrary to petitioner’s opinion that the revenue_agent was racially biased against him that agent was willing to allow some of the claimed expenses despite petitioner’s inability to produce all receipts and records pertaining to those items therefore we view the document as no more than petitioner’s opinion as to the items that he felt himself entitled to as business_expense deduction sec_3if there is such a record it is by no means evident from our examination of the calendar and petitioner did not testify to such a notation at trial at the time of his meeting with the revenue_agent or the appeals officer on the basis of our review of the entire record we cannot allow petitioner any of the claimed expenses for or petitioner’s glaring lack of substantiation is abundantly clear along with his audacious position that it is the court’s function to sift through the unclear and incomplete records that he provided us in order to determine his correct_tax liability we find neither the calendars nor the credit card statements to be clear or credible_evidence to substantiate any of his claimed expenses with respect to the legal services deductions the record is devoid of any invoices from his attorneys that might permit us to allow those items in short we have no evidence to approximate where permissible a base for any of the items claimed 39_f2d_540 2d cir where sec_274 requires strict substantiation for those items previously mentioned we lack any evidence to determine any exact expenses or the business nature of those items finally as to petitioner’s argument that were he to comply with the substantiation requirements of the code he would be constantly recording his expenses we are unmoved petitioner characterized almost two-thirds of his gross_income for as business_expense deductions and produced in substantiation only two nearly illegible personal calendars and partial copies of two credit card statements for those years his testimony at trial that he had more receipts and odometer readings was not supported by the production of any credible tangible evidence of such items moreover we simply do not believe that petitioner had such documentation to wit respondent’s counsel in preparation of this case for trial sent petitioner no less than five requests for production in accordance with our decision in 61_tc_691 none of these requests were answered accordingly for all of the foregoing reasons we sustain respondent in full with respect to his disallowance of petitioner’s business_expense deductions for and dependency_exemption deductions petitioner claimed two dependency_exemption deductions on his and returns petitioner listed one minor child and one adult--ms makris--as dependents respondent disallowed the dependency_exemption deductions claimed for ms makris generally the burden_of_proof rests with the taxpayer rule a this burden will shift however in respect of any new_matter increases in deficiency and affirmative defenses pleaded in the answer id a new argument presented to sustain a deficiency will be treated as a new_matter when it alters the original deficiency or requires the presentation of different evidence 93_tc_500 if the new argument merely clarifies or develops the commissioner’s original determination it is not a new_matter that will shift the burden to the commissioner id respondent disallowed the claimed dependency_exemption deductions for ms makris on the basis that the relationship between petitioner and ms makris was in violation of local law see sec_152 at trial respondent abandoned this position and argued that we should sustain respondent’s determination on the basis that petitioner had failed to show that he had provided more than one-half of the support for ms makris during the years in issue the evidence required to show that the relationship between petitioner and ms makris violated local law is different from the evidence required to establish that petitioner had failed to show that he had provided more than one-half of the support for ms makris during the years in issue the latter argument is therefore a new_matter accordingly the burden of proving that petitioner did not establish that he furnished more than one-half of the total support for ms makris during the years in issue is on respondent see rule a sec_151 allows deductions for personal exemptions including exemptions for dependents of a taxpayer see sec_151 sec_152 defines the term dependent as relevant here to include an individual who has as his or her principal_place_of_abode for the taxable_year the home of the taxpayer if over half of his or her support for the calendar_year was received from the taxpayer the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs in determining whether an individual received more than half of his or her support from a taxpayer there shall be taken into account the amount of total support received from the taxpayer as compared to the entire amount of support which the individual received from all sources id petitioner testified that ms makris lived with him throughout and that she did not work outside of the home that he provided her with credit cards for her personal_use and that he asked her to purchase items for himself and their home petitioner stated that ms makris received only occasional support from her elderly mother respondent presented no evidence as to the total amount of support provided to ms makris from all sources and that dr babaturk furnished less than percent of her support accordingly we conclude that respondent has failed to meet his burden_of_proof on this issue and hold that dr babaturk is entitled to claim dependency_exemption deductions with respect to ms makris for and accuracy-related_penalties in the notice_of_deficiency respondent determined that petitioner is liable for accuracy-related_penalties under sec_6662 for underpayments of taxes with respect to any penalty or addition_to_tax sec_7491 places the burden of production on the commissioner sec_6662 imposes a 20-percent penalty with respect to any portion of an underpayment_of_tax required to be shown on a return this penalty applies to underpayments attributable to any substantial_understatement_of_income_tax sec_6662 b an understatement of income_tax is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_6664 provides a defense to the accuracy-related_penalty if a taxpayer establishes that there was reasonable_cause for any portion of the underpayment and that he or she acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs whether a taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the taxpayer’s education experience and knowledge are considered in determining reasonable_cause and good_faith and generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id respondent determined an accuracy-related_penalty under sec_6662 to be applicable because petitioner understated his income_tax by dollar_figure on his return and dollar_figure on his return because each understatement_of_tax was greater than percent of the tax required to be shown on the return or dollar_figure each understatement was a substantial_understatement_of_income_tax pursuant to sec_6662 petitioner argues that he should not be held liable for the penalty because he was in compliance with the applicable rules and regulations for the reasons previously discussed we disagree the commissioner bears the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 although the commissioner bears the burden of production with respect to the penalty the commissioner need not introduce evidence regarding reasonable_cause or similar provisions t he taxpayer bears the burden_of_proof with regard to those issues id petitioner concedes that if we determine that he did not comply with the rules and regulations with respect to record keeping for the years in issue underpayments of taxes would exist for those years petitioner offered no evidence under sec_6662 with respect to those items raised in the petition on the basis of the foregoing we hold that respondent has satisfied the burden of production under sec_7491 we further conclude that petitioner has failed to show that his reliance on the documents produced to substantiate the claimed expenses was reasonable on the entire record before us we hold that petitioner has failed to carry his burden of proving that he is not liable for accuracy-related_penalties for and under sec_6662 we accordingly sustain respondent’s determination with respect to that issue decision will be entered under rule
